Citation Nr: 0426924	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah



THE ISSUE

Entitlement to an increased evaluation for the service-
connected left (minor) thumb disability, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
in Huntington, West Virginia.

The Board notes that original jurisdiction over this case was 
subsequently transferred to the RO in Salt Lake City, Utah.

In March 2002, the Board remanded this case to the RO for 
additional evidentiary development.  

In November 2002, the Board determined that additional 
evidentiary development was necessary in this case.  The 
additional development was undertaken at the Board pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (January 
23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  

Thereafter, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held, in pertinent part, that 38 C.F.R. § 19.9(a)(2), which 
allowed the Board to undertake action essential for a proper 
appellate decision, was invalid.  

Consequently, in July 2003, the Board remanded this case so 
that the RO could undertake the necessary development.  This 
case was subsequently selected for processing by the "Tiger 
Team" Remand Unit in Cleveland, Ohio.  

The record reflects that the veteran also perfected an appeal 
as to a claim for an increased evaluation for a right thumb 
disorder.  However, he withdrew this appeal in a VA Form 9 
dated in February 2001.  



FINDING OF FACT

The veteran is shown to have failed, without good cause, to 
report two scheduled VA examinations in February 2004, and a 
third scheduled VA examination in March 2004, which are 
necessary to substantiate his claims.  



CONCLUSION OF LAW


The claim for an increased rating for the service-connected 
left thumb disorder must be denied by operation of law.  38 
C.F.R. § 3.655(a), (b) (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in October 
2003 in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  

In addition, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claim in the March 2000 rating 
decision.  

Moreover, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and a Supplemental Statements of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

The record reflects that, in July 2003, this case was 
remanded by the Board in part so that the veteran could 
undergo a VA examination to determine the current severity of 
his service-connected left thumb disability.  

In accordance with the Board's instructions, the RO 
subsequently scheduled the veteran for a VA examination to be 
conducted in February 2003.  However, he failed to report for 
that examination.  

The RO then rescheduled the veteran's VA examination for 
later in February 2003, and again in March 2003.  However, on 
both of those occasions, the veteran contacted the VA Medical 
Center (MC) and cancelled the scheduled examination.  To date 
the veteran has provided no explanation for his failure to 
report of these examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, to 
the extent possible under the circumstances.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that, prior to August 26, 2002, the 
appropriate diagnostic code for evaluating limitation of 
motion in the thumb was Diagnostic Code (DC) 5224, which 
provides the rating criteria for ankylosis of the thumb.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure".  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).  

Under that code, a 10 percent evaluation is warranted when 
the ankylosis of the major or minor thumb is favorable and 
the maximum 20 percent evaluation is warranted when the 
ankylosis of the major or minor thumb is unfavorable.  38 
C.F.R. § 4.71a, DC 5224 (2002).  

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. 4.71a, DCs 5216-5227, the following rules will be 
observed: (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation. 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis. 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable. (4) With the thumb, the carpometacarpal joint is 
to be regarded as comparable to the metacarpophalangeal joint 
of other digits.  Extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, or 
with rotation and angulation of bones, will be rated as 
amputation.  

Effective on August 26, 2002, during the pendency of this 
appeal, the VA Rating Schedule was amended with regard to 
rating ankylosis and limitation of motion of the fingers and 
thumb.  67 Fed. Reg. 48,784 (July 26, 2002).  

The Board notes that, under the amended version of 38 C.F.R. 
§ 4.71a, the criteria of DC 5224 remain unchanged.  A 10 
percent evaluation is still warranted when the ankylosis of 
the major or minor thumb is favorable and the maximum 20 
percent evaluation is still warranted when the ankylosis of 
the major or minor thumb is unfavorable.  

However, there is now a DC 5228 as well, which specifically 
contemplates limitation of motion of the thumb.  Under this 
Diagnostic Code, for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, a 20 percent is warranted 
for both the major and minor thumb.  A gap of one to two 
inches (2.5 to 5.1 cm.) between thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, warrants a 
10 percent evaluation for both the major and minor thumb.  A 
gap of less than one inch (2.5 cm.) between the thumb pad and 
the fingers, with the attempting to oppose the fingers, 
warrants a noncompensable evaluation.  

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

Based on the evidence currently of record, for discussion 
purposes only, the Board concludes that an evaluation 
exceeding 10 percent for the service-connected left thumb 
would not be assignable under either the former or current 
schedular criteria.  

In this regard, the Board notes that the report of a March 
2000 VA examination, which reveals that the only significant 
objective finding regarding the left thumb was that the 
veteran was lacking 30 degrees of flexion of the distal 
interphalangeal joint.  

The Board also notes the report of a March 2001 that was 
conducted primarily to determine whether the veteran had 
carpal tunnel syndrome and a left finger disability secondary 
to his service-connected left thumb disability.  In that 
report, it was noted that the left hand demonstrated full 
range of motion in all joints.  

It appears that neither of these reports revealed any 
indication of ankylosis of the thumb, and that neither 
examiner expressed any limitation of motion in the left thumb 
in terms of inches or centimeters from the thumb pad as 
required under the new criteria of DC 5228.  

For these reasons, the Board concluded in November 2002 that 
an additional VA examination was needed to establish the 
veteran's entitlement to a higher rating for the left thumb 
disorder.  However, the record reflects that the veteran 
failed to report for a scheduled VA examination in February 
2004.  Also, the record reflects that he subsequently 
contacted the VAMC in Salt Lake City and cancelled two VA 
examinations that had been scheduled in February 2004 and 
March 2004.  

In a December 2003 letter, the RO advised the veteran as to 
the contents of 38 C.F.R. § 3.655 and the consequences of 
failing, without good cause, to report for a scheduled VA 
examination.  In addition, in a Supplemental Statement of the 
Case dated in March 2004, the veteran's claim for an 
increased rating was specifically denied on the basis that he 
had failed to report for scheduled VA examinations.  

The veteran has since offered no explanation for his failure 
to report for these VA examinations.  Furthermore, because 
the veteran apparently contacted the VAMC and cancelled two 
of the scheduled VA examinations, there appears to be no 
doubt that the veteran received notice of the scheduled 
examinations.  

Therefore, the Board concludes that the veteran's claim for 
an increased rating for the service-connected left thumb 
disorder must be denied by operation of law.  38 C.F.R. § 
3.655.  



ORDER


The claim for an increased evaluation for the service-
connected left (minor) thumb disability, currently evaluated 
as 10 percent disabling, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



